PER CURIAM.
Prior to 1954 defendant Arndt had been the executrix of the will and estate of her father, Emil Arndt. Defendant Heider had been her attorney. Plaintiff was a sister of defendant Arndt and one of the beneficiaries of the decedent’s will. In 1954 the estate was closed. This suit was filed in 1960. The complaint contained general allegations of fraud in *462the management of the estate. The prayer asked that the final account be set aside and that an accounting be required.
Evidence was presented to the trial court which proved nothing. The case was dismissed as it should have been and the decree of dismissal is affirmed.